Citation Nr: 1119976	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for asbestos exposure.  

2.  Entitlement to service connection for ionizing radiation exposure.  

3.  Entitlement to service connection for heavy metal/solvent exposure.  

4.  Entitlement to an initial compensable rating for hypertension.  

5.  Entitlement to a compensable rating for sinusitis, status post septoplasty with headaches, from May 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO, in pertinent part, denied service connection for asbestos exposure, ionizing radiation exposure, and heavy metal/solvent exposure, and granted service connection for hypertension, evaluated as noncompensably (0 percent) disabling, effective February 22, 2005.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for hypertension, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.    

In his November 2006 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In an August 2009 letter, the RO informed the Veteran that his hearing was scheduled in November 2009.  In correspondence dated in November 2009, the Veteran indicated that he wished to withdraw his request for a personal hearing, and wanted his appeal considered on the record.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In a January 2010 decision and remand, the Board remanded the claims on appeal for further development.  The Board also remanded claims for service connection for an eye condition due to chemical burns and for sleep problems, as well as a claim for a higher initial rating for sinusitis, status post septoplasty with headaches, evaluated as 10 percent disabling prior to May 1, 2009, and noncompensable since that date, for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in February 2010.  As will be discussed in the remand below, the February 2010 SOC addressed entitlement to an initial rating in excess of 10 percent for sinusitis, for the period from February 22, 2005 to May 1, 2009, but did not address entitlement to a compensable rating since May 1, 2009.  The Veteran has not submitted a substantive appeal (VA Form 9) regarding the claims for service connection for an eye condition due to chemical burns and for sleep problems, or regarding the claim for an initial rating in excess of 10 percent for sinusitis, status post septoplasty with headaches, prior to May 1, 2009; therefore, these issues are not in appellate status.  38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal).

The claim for an initial compensable rating for hypertension and the claim for a compensable rating for sinusitis, status post septoplasty with headaches, from May 1, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  There is no medical evidence or competent opinion to show that the Veteran has a current disability due to alleged in-service asbestos exposure.

3.  There is no medical evidence or competent opinion to show that the Veteran has a current disability due to alleged in-service ionizing radiation exposure.

4.  There is no medical evidence or competent opinion to show that the Veteran has a current disability due to alleged in-service heavy metal/solvent exposure.


CONCLUSIONS OF LAW

1.  A disability claimed as residuals of asbestos exposure was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A disability claimed as residuals of ionizing radiation exposure was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.311 (2010).

3.  A disability claimed as residuals of heavy metal/solvent exposure was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran alleged in-service exposure to asbestos, ionizing radiation, and heavy metals in correspondence dated in June 2004.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in March 2010.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in April 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in April and May 2009 and March 2010.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, and VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with a VA general medical examination to assess the current nature and etiology of his claimed disabilities.

The Board notes that, in his February 2005 claim for service connection, the Veteran reported treatment at the Naval Hospital in Groton, Connecticut.  The RO requested records from this facility in June 2005.  In a July 2005 response, the Naval Hospital indicated that the Veteran's medical record had been retired to St. Louis, and provided the necessary information to request the records.  The RO requested the records from the Records Management Center (RMC) in St. Louis in August 2005; however, in an August 2005 response, the RMC indicated that it had conducted several searches of the facility, but was unable to locate the requested records.  In light of the foregoing, the Board finds that the duty to assist in attempting to obtain these records has been fulfilled.  See 38 C.F.R. § 3.159(c)(2).  

The Board acknowledges that the claim for an initial compensable rating for hypertension is being remanded to make further efforts to obtain records of treatment from the Coast Guard Academy as, during the February 2007 hearing, the Veteran testified that he received annual follow-up regarding hypertension with the Coast Guard Academy.  There is no indication that his annual follow-up for hypertension pertains to his claims regarding service connection for asbestos, ionizing radiation, or heavy metal/solvent exposure.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29 (July 20, 2009).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00 (April 13, 2000).  VA must analyze the veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines specify that asbestos fibers may produce fibrosis, including interstitial pulmonary fibrosis or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005).  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service and develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id. 

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3rd 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2) a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  See 38 C.F.R. § 3.311.  

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

The Board notes that the three alternative methods for establishing service connection all share a common threshold: that the claimant has, in fact, been shown to have been exposed to ionizing radiation.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3)(i) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

Factual Background and Analysis

The Veteran's Forms DD 214 reflect that his primary specialties were submarine nuclear propulsion plant supervisor, engineering laboratory technician, and Navy recruiter canvaser.  

Service treatment records reflect that, in a June 1983 asbestos medical surveillance program survey, the Veteran reported that he had been exposed to asbestos both prior to and during service.   In May 1985, he was found medically qualified to work with asbestos.  In an August 1989 asbestos survey questionnaire, the Veteran reported that he had worked as a member of an asbestos lagging or ripping out team, had entered a compartment where asbestos lagging or ripping out operation was in progress, and had been exposed to other operations involving asbestos materials.  In a medical surveillance questionnaire, also completed in August 1989, he described in-service exposure to mercury, Freon, asbestos, and bromide during various periods from March 1974 to August 1989.  He indicated that he was also exposed to asbestos in his work at a service station from May to August 1972.  

In February 1992, the Veteran again completed an asbestos survey questionnaire, in which he reported that he entered a compartment where an asbestos lagging or ripping operation was in progress in January 1985.  He added that he had also been exposed to other operations involving asbestos materials.  In a medical surveillance questionnaire completed at that time, he reported that he had been exposed to solvents, Freon, acids, and bases during various assignments from June 1975 to August 1982.  He added that he had exposure to asbestos during an improper rip-out and had been exposed to excessive amounts of hydrocarbons and paint fumes.  The reviewing medical department official commented that there was no known work exposure to asbestos since the Veteran was 35 years old, but he had been exposed short-term on SSBN Lafayette.  

In February 1992 and October 1994, the Veteran underwent physical examination in conjunction with the Navy asbestos medical surveillance program.  He reported that he was first exposed to asbestos at age 26 and that exposure stopped at age 35.  He added that he was currently exposed to fiberglass insulation.  He denied cough, bringing up sputum or phlegm, chest wheezing, and shortness of breath.  Examination on both dates revealed no rales or crackles in the lungs and no wheezes.  February 1992 and October 1994 X-ray studies performed in conjunction with the asbestos medical surveillance program were negative for pneumonoconiosis.  The Veteran was found physically qualified for ionizing radiation work and asbestos in October 1994 and April 1995.  

Service treatment records also document that the Veteran suffered an alkaline burn to the left eye with ammonium hydroxide in February 1991.  The assessment was healing chemical keratitis.  

Service records also include numerous Records of Occupational Exposure to Ionizing Radiation (Form DD 1141) which reflect exposure to ionizing radiation from June 1975 to September 1995.  The most recent Form DD 1141 indicates a lifetime total effect dose equivalent of 3.326 rem.   

In a June 2004 statement, the Veteran reported that, in service, he was a nuclear-trained machinist's mate with a sub-specialty of engineering laboratory technician.  He indicated that, during service, he was exposed to high levels of airborne asbestos due to improper maintenance procedures, as well as high levels of heavy metals, such as cadmium, hydrocarbons, and other contaminants.  He added that he was also exposed to low levels of radiation.  

On VA examination in January 2006, the Veteran reported that he was currently working as a plant operator at an electric generating station.  Examination of the chest revealed it to be clear to auscultation, bilaterally.  The Veteran stated that he would send pulmonary function tests (PFTs) from his current employer.  X-ray study of the chest noted a clinical history of a former smoker with prior asbestos exposure in the Navy, but was unremarkable.  The diagnoses following examination included chemical eye burn.  The examiner noted that the Veteran sustained a chemical injury to the left eye in the Navy, which was fully resolved.  There were no scar residuals on superficial examination of the left orbit and the Veteran described only age-related changes in his vision with a recent examination with a private eye doctor.  

After examining the Veteran and rendering her diagnoses, the VA examiner also discussed additional issues found on review of the claims file, including exposure to asbestos starting in 1985, described as well-documented in the claims file.  She noted that the Veteran reported annual PFTs with his current employer, and stated that he was told his lungs passed fine.  The examiner stated that no abnormalities were revealed on chest X-ray study.  She further noted that ionizing radiation exposure was also well-documented in the claims file, with a total lifetime exposure of 3.239 rem. according to an October 1994 note.  She added that no residuals of ionizing radiation exposure were documented per evaluations during service, and the Veteran did not report any functional impairment resulting from such exposure.  The examiner also stated that exposure to heavy metals was documented in the claims file, with no residuals and no functional impairment per the Veteran's report.  

The Veteran subsequently submitted a March 2005 PFT report from his employer.  This testing revealed normal spirometry.  

In his March 2006 notice of disagreement (NOD), the Veteran reported that the pipes on the vessels on which he served were covered with asbestos, and his bunk was either under or next to them.  He added that his work as a machinist mate required him to use chemical solvents to clean the engines.  

During the February 2007 DRO hearing, the Veteran described his in-service exposure to asbestos and reported that he had been placed on the asbestos monitoring program during service.  He indicated that an X-ray study of the lungs from one year earlier did not reveal any abnormalities.  The DRO advised the Veteran that being exposed to asbestos is not considered a disability by VA, and that, if he did not have a current disability, service connection could not be granted.  In response to his representative's question of how many times a year he caught colds and had breathing problems, the Veteran indicated that he had about three to four colds a year and added that his sinuses were always bothering him.  He also described his in-service radiation exposure, and the DRO again advised him that, until he had a disability, exposure to ionizing radiation itself would not allow for an award of compensation.  

During the February 2007 hearing, the Veteran described his in-service metal/solvent exposure.  He stated that a high concentration of ammonium hydroxide had splashed in his eye and that there were a lot of chemicals, like toluene or organic-based paints, which gave him headaches.  His wife testified that the Veteran continued to experience headaches, but that she did not know if it was all related to his sinus problems.  The Veteran testified that his headaches tended to be more with his sinuses.  The Veteran's representative asserted that the records revealed asbestos, radiation, and solvents on the submarines on which the Veteran served, and asked that, if the DRO could not give a rating of at least 0 percent, that she bring to attention that these could be potential problems later on.    

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for asbestos exposure, ionizing radiation exposure, and heavy metal/solvent exposure, is not warranted.  

The service records discussed above support the Veteran's allegations of in-service exposure to asbestos, ionizing radiation, heavy metals and chemical solvents.  The Board finds such exposures to be consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Despite the foregoing, there is no competent medical evidence of record which shows that the Veteran currently has a disease or disability due to his in-service exposure to asbestos, ionizing radiation, and/or heavy metals/solvents.  Specifically, the Veteran does not have a current diagnosis of asbestosis or a record of symptomatology to indicate the presence of a chronic disability involving asbestos exposure; rather, the March 2005 PFT and the January 2006 chest X-ray study were both normal.  Further, there is no evidence of any disease specific to radiation- exposed veterans, as listed in 38 CF.R. § 3.309(d), nor is there evidence that the Veteran has a disease found on the list of radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2).  

Significantly, during the January 2006 VA examination, the examiner did not find any abnormalities related to asbestos, ionizing radiation, or heavy metal exposure.  Rather, she noted that chest X-ray study revealed no abnormalities.  She also found no residuals regarding ionizing radiation and heavy metal exposure and noted that the Veteran reported no functional impairment resulting from these exposures. 

While, during the February 2007 hearing, the Veteran testified that he had about three or four colds a year, he did not allege that his colds were the result of asbestos exposure.  Even assuming, arguendo, that his testimony may be interpreted as asserting that he is more prone to colds as a result of in-service asbestos exposure, there is simply no medical evidence of record indicating that he suffers current colds as a result of such exposure.  While the Board has considered his testimony that his sinuses were always bothering him, service connection has already been awarded for sinusitis, status post septoplasty, with headaches.  When a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes pyramiding and is prohibited.  38 C.F.R. § 4.14.  The Board finds that an award of service connection for sinusitis, as a residual of in-service asbestos exposure, would result in prohibited pyramiding.  See Esteban; 38 C.F.R. § 4.14.    

Similarly, to the extent that the testimony of the Veteran and his wife alleges current headaches as a result of in-service chemical exposures, as headaches are already contemplated in the rating assigned for service-connected sinusitis, separate consideration of service connection for headaches as a result of heavy metal/solvent exposure is also not warranted.  See Esteban; 38 C.F.R. § 4.14.  

Further, while the record reflects that the Veteran suffered an injury to his left eye as a result of exposure to ammonium hydroxide, the claim for service connection for an eye condition due to chemical burns was denied in the February 2006 rating decision, and the Veteran was furnished an SOC regarding this matter in February 2010.  As discussed in the introduction, he has not subsequently perfected an appeal of the claim for service connection for an eye condition due to chemical burns, and that matter is not currently before the Board for appellate consideration.  

Notably, the February 2007 request of the Veteran's representative, that the DRO note that the Veteran's claimed in-service exposures could lead to potential problems later, acknowledges that he is not currently suffering from disabilities related to these exposures.  

More recently, in the March 2010 VCAA letter, the RO asked the Veteran to identify the specific disabilities that resulted from asbestos, radiation, and heavy metal/solvent exposure.  The Veteran, however, did not subsequently identify any current disabilities.  Mere exposures to asbestos, ionizing radiation, and/or heavy metals/solvents, by themselves, are not disabilities for which compensation may be provided.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  A successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the claims for service connection must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

In addition to the medical evidence, in adjudicating these claims, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claims.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran may report on the symptoms of his claimed disabilities, he has not identified any disabilities related to his claimed in-service exposures to asbestos, ionizing radiation, and heavy metals/solvents, for which service connection has not already been adjudicated, and the evidence of record does not otherwise reflect any such disabilities.  

For all the foregoing reasons, the claims for service connection are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for asbestos exposure is denied.  

Entitlement to service connection for ionizing radiation exposure is denied.  

Entitlement to service connection for heavy metal/solvent exposure is denied.  


REMAND

Unfortunately, the claims file reflects that further action on the claim remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the January 2010 remand, the Board noted that, during the February 2007 hearing, the Veteran testified that he had his blood pressure checked at least once every quarter, and had annual follow-up with the Coast Guard Academy.  The Board acknowledged that records of treatment from the Coast Guard Academy, dated from May 2002 to April 2005, had been associated with the claims file, but that the Veteran's testimony suggested that more recent pertinent treatment records might be available.  Hence, the AMC/RO was instructed to obtain any outstanding records of pertinent treatment from the Coast Guard Academy, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2010).

In the March 2010 VCAA letter, the RO asked the Veteran to send any treatment records related to his claimed condition(s).  The letter stated, "If you want us to try to obtain any doctor, hospital, or medical reports on your behalf, please complete and return the attached VA Form VA Form 21-4142, Authorization and Consent to Release Information.  Of particular interest are records from the Coast Guard Academy."  This letter went on to advise the Veteran that VA is responsible for obtaining relevant records which he adequately identified and authorized VA to obtain from any Federal agency.  

The Veteran did not subsequently submit a VA Form 21-4142 for treatment records from the Coast Guard Academy, and no additional records from this Federal facility have been associated with the claims file.  The RO did not subsequently address the fact that additional records from this Federal facility had not been associated with the claims file, as required by 38 C.F.R. § 3.159(e).  Rather, the April 2010 supplemental statement of the case (SSOC) stated only that, in a March 2010 letter, the Veteran was informed of VA's duties to notify and assist, his responsibilities with respect to the claim, the information and evidence necessary to substantiate the claim, and how VA determines the disability rating and effective date, but that he did not provide further information regarding his claim.  

A July 2005 Report of Contact reflects that a release was required to obtain treatment records from the Coast Guard Academy.  The Board highlights that the Veteran had previously submitted a VA Form 21-4142 regarding records from the Coast Guard Academy in June 2005.  The March 2010 VCAA letter did not specifically advise the Veteran that he should submit another VA Form 21-4142 in regard to treatment records from the Coast Guard Academy.  In light of the fact that the same letter advised him that VA would obtain relevant Federal records which were adequately identified and he had authorized VA to obtain, and the fact that the Veteran had previously provided a release for these records, the Board finds that remand is required for an additional attempt to obtain outstanding treatment records from this Federal facility.  See 38 C.F.R. § 3.159(c)(2).      

In regard to the claim for a compensable rating for sinusitis, from May 1, 2009, the record reflects that, in the February 2006 rating decision, the RO granted service connection and assigned an initial 10 percent rating for sinusitis, status post septoplasty with headaches, effective February 22, 2005.  In March 2006, the Veteran filed a notice of disagreement with the initial rating assigned for septoplasty.  In light of findings on VA examination dated on May 1, 2009, in a May 2009 rating decision, the RO decreased the rating for sinusitis, status post septoplasty with headaches, to 0 percent, effective May 1, 2009.  In January 2010, the Board remanded the claim for a higher initial rating for sinusitis, status post septoplasty with headaches, evaluated as 10 percent disabling prior to May 1, 2009, and noncompensable since that date, for issuance of an SOC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 2010, the RO issued an SOC regarding the claim for a higher initial rating for sinusitis; however, the RO characterized the issue as "Evaluation of sinusitis, status post septoplasty with headaches, currently evaluated as 10 percent disabling, effective from February 22, 2005 to May 1, 2009."  In the February 2010 SOC, the RO did not mention the May 2009 VA examination, nor did it address entitlement to a compensable rating for sinusitis, from May 1, 2009.  Rather, the RO simply provided the same reasons and bases as were provided in the February 2006 rating decision granting service connection and assigning the initial 10 percent rating.  

Under 38 C.F.R. § 19.29, an SOC must contain, a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  38 C.F.R. § 19.29.  The Veteran has not been furnished an SOC which addresses the claim for a compensable rating for sinusitis, from May 1, 2009.  Accordingly, remand of this matter is required for issuance of an SOC, consistent with the Board's January 2010 remand instructions.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for hypertension.  Of particular interest are records from the Coast Guard Academy (since April 2005).  If an additional VA Form 21-4142 is required to obtain records from this Federal facility, the Veteran should specifically be asked to provide any necessary release.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO determines that additional records of treatment from the Coast Guard Academy do not exist, or that further efforts to obtain such records would be futile, the Veteran must be notified of the attempts made to obtain these records; advised why further attempts would be futile; and allowed the opportunity to provide such records.

2. The AMC/RO should issue to the Veteran and his representative an SOC addressing the claim for a compensable rating for sinusitis, status post septoplasty with headaches, from to May 1, 2009.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to this issue for the issue to be before the Board on appeal.

3.  After ensuring that the development is complete, re-adjudicate the claim remaining on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


